EXHIBIT 10.4

 

NOTE REPAYMENT AND SETTLEMENT AGREEMENT

 

THIS NOTE REPAYMENT AND SETTLEMENT AGREEMENT (“Agreement”), dated as of November
24, 2004, by and among Madison River Telephone Company, LLC (“MRTC”), Daniel M.
Bryant (“D. Bryant”), G. Allan Bryant (“G. Bryant”), Linda S. Bryant (“L.
Bryant”) and The Michael E. Bryant Life Trust (the “Trust,” and together with D.
Bryant, G. Bryant and L. Bryant, the “Bryant Group”).

 

WHEREAS, each of D. Bryant, G. Bryant jointly with L. Bryant and the Trust holds
a term note issued by MRTC, dated April 10, 2002, in the original principal
amount of $6,666,666.67, as amended pursuant to that certain Note Amendment and
Mortgage Prepayment Agreement, dated as of December 29, 2003, by and among MRTC,
Coastal Communications, Inc. (“CCI”), the Bryant Group, The Glenn E. Bryant
Trust and G. Bryant and D. Bryant as Administrators, CTA for the Estate of Glenn
E. Bryant, deceased and the Bryant Brothers Business Interests Partnership (each
a “Note” and collectively, the “Notes”); and each of D. Bryant, G. Bryant and
the Trust holds (i) 6,000,000 Class A membership units issued at $1 per unit in
MRTC (collectively, the “Owned MRTC Units”) and (ii) 30 shares of Series A Stock
of CCI (collectively, the “CCI Shares” and together with the Notes and the Owned
MRTC Units, the “Bryant Group Interests”);

 

WHEREAS, the parties hereto desire to effectuate the payment of the Pay-Off
Amount (as defined below), the payment of the Final Settlement Payment (as
defined below) and the MRTC Unit Issuance (as defined below) (collectively, the
“Transactions”) hereby contemplated upon the terms set forth herein;

 

NOW THEREFORE, in consideration of the premises, the mutual promises of the
parties hereto and the mutual benefits to be gained by the performance thereof,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, MRTC, for its successors and permitted assigns, and the
Bryant Group, for themselves, their heirs, personal representatives and
permitted assigns, hereby agree as follows:

 

Section 1. MRTC’s Representations and Warranties. MRTC represents and warrants
to each member of the Bryant Group as follows:

 

(a) Authority. MRTC has the power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement.

 

(b) Enforceability. This Agreement has been duly executed and delivered by MRTC,
and, assuming due and valid authorization, execution and delivery hereof by each
member of the Bryant Group, constitutes a legal, valid and binding obligation of
MRTC, enforceable against MRTC in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of

 



--------------------------------------------------------------------------------

creditors’ rights generally and (ii) the availability of the remedy of specific
performance or injunctive or other forms of equitable relief may be subject to
equitable defenses and would be subject to the discretion of the court before
which any proceeding therefor may be brought.

 

Section 2. D. Bryant’s Representations and Warranties. D. Bryant represents and
warrants to MRTC as follows:

 

(a) Authority. D. Bryant has the legal capacity and the power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

 

(b) Enforceability. This Agreement has been duly executed and delivered by D.
Bryant, and, assuming due and valid authorization, execution and delivery hereof
by MRTC, constitutes a legal, valid and binding agreement of D. Bryant,
enforceable against D. Bryant in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and (ii) the availability of the
remedy of specific performance or injunctive or other forms of equitable relief
may be subject to equitable defenses and would be subject to the discretion of
the court before which any proceeding therefor may be brought.

 

(c) Representation of Ownership. D. Bryant beneficially owns a Note free and
clear of any liens and encumbrances.

 

Section 3. G. Bryant’s Representations and Warranties. G. Bryant represents and
warrants to MRTC as follows:

 

(a) Authority. G. Bryant has the legal capacity and the power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

 

(b) Enforceability. This Agreement has been duly executed and delivered by G.
Bryant, and, assuming due and valid authorization, execution and delivery hereof
by MRTC, constitutes a legal, valid and binding agreement of G. Bryant,
enforceable against G. Bryant in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and (ii) the availability of the
remedy of specific performance or injunctive or other forms of equitable relief
may be subject to equitable defenses and would be subject to the discretion of
the court before which any proceeding therefor may be brought.

 

(c) Representation of Ownership. G. Bryant beneficially owns a Note, jointly
with L. Bryant, free and clear of any liens and encumbrances.

 

2



--------------------------------------------------------------------------------

Section 4. L. Bryant’s Representations and Warranties. L. Bryant represents and
warrants to MRTC as follows:

 

(a) Authority. L. Bryant has the legal capacity and the power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

 

(b) Enforceability. This Agreement has been duly executed and delivered by L.
Bryant, and, assuming due and valid authorization, execution and delivery hereof
by MRTC, constitutes a legal, valid and binding agreement of L. Bryant,
enforceable against L. Bryant in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and (ii) the availability of the
remedy of specific performance or injunctive or other forms of equitable relief
may be subject to equitable defenses and would be subject to the discretion of
the court before which any proceeding therefor may be brought.

 

(c) Representation of Ownership. L. Bryant, jointly with G. Bryant, beneficially
owns a Note free and clear of any liens and encumbrances.

 

Section 5. The Trust’s Representations and Warranties. The Trust represents and
warrants to MRTC as follows:

 

(a) Authority. The Trust has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement.

 

(b) Enforceability. This Agreement has been duly executed and delivered by the
Trust, and, assuming due and valid authorization, execution and delivery hereof
by MRTC, constitutes a legal, valid and binding agreement of the Trust,
enforceable against the Trust in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and (ii) the availability of the
remedy of specific performance or injunctive or other forms of equitable relief
may be subject to equitable defenses and would be subject to the discretion of
the court before which any proceeding therefor may be brought.

 

(c) Representation of Ownership. The Trust beneficially owns a Note free and
clear of any liens and encumbrances.

 

Section 6. Bryant Unit Group Representations in connection with the MRTC Unit
Issuance. Each of D. Bryant, G. Bryant and Trust (the “Bryant Unit Group”)
represents and warrants, on his, her or its own behalf, to MRTC as follows:

 

(a) Investor Sophistication.

 

(i) Such member of the Bryant Unit Group is an “accredited investor” as that
term is defined in Rule 501 of Regulation D under the Securities Act of 1933, as
amended (the “Securities Act”), and is acquiring the Issued MRTC Units (as
defined below) for investment solely

 

3



--------------------------------------------------------------------------------

for his, her or its account and not with a view to or in connection with the
distribution thereof in violation of the Securities Act, or any applicable state
or foreign securities laws, and the Issued MRTC Units will not be disposed of in
contravention of the Securities Act or any applicable state or foreign
securities laws.

 

(ii) Such member of the Bryant Unit Group understands that (y) any investment in
the Issued MRTC Units is inherently risky and (z) there can be no assurance that
MRTC or its subsidiaries will be successful in conducting any operations or
generating any revenue in the future. The financial situation of such member of
the Bryant Unit Group is such that he, she or it can afford to bear the economic
risk of holding the Issued MRTC Units for an indefinite period, and he, she or
it can afford to suffer the complete loss of the investment in the Issued MRTC
Units.

 

(iii) Such member of the Bryant Unit Group will comply with the reasonable
requests of MRTC, including the furnishing of documents, as may be necessary or
advisable to substantiate such person’s status as a qualifying investor in
connection with the private offering of the Issued MRTC Units to the Bryant Unit
Group. Such member of the Bryant Unit Group represents and warrants that all
information contained in such documents, and in any other information concerning
the status of the member of the Bryant Unit Group furnished by such person to
MRTC in connection with such requests, is, or will be as of the time furnished,
true, correct and complete in all material respects.

 

(iv) Such member of the Bryant Unit Group has (w) carefully reviewed and is
familiar with the transactions contemplated by this Agreement, including the
Transactions, (x) carefully reviewed any materials furnished to him, her or it
in connection with the transaction contemplated hereby, including the
Transactions, (y) been granted the opportunity to ask questions of, and receive
answers from, representatives of MRTC concerning MRTC or its subsidiaries and
(z) the knowledge and experience in financial and business matters necessary to
evaluate the risks of an investment in the Issued MRTC Units. Such member of the
Bryant Unit Group acknowledges that MRTC has not made any representations or
warranties other than the representations and warranties contained in this
Agreement.

 

(b) Residence. G. Bryant represents that he is a resident of Georgia; D. Bryant
represents that he is a resident of Georgia; and the Trust represents that it is
a resident of Georgia. If any member of the Bryant Unit Group is a resident of a
jurisdiction that requires MRTC to ascertain certain other information regarding
such person, MRTC may attach a page to this Agreement containing additional
representations to be made by such person in connection with his, her or its
investment in the Issued MRTC Units, and by signing this Agreement, such member
of the Bryant Unit Group

 

4



--------------------------------------------------------------------------------

shall be deemed to have made such additional representations to MRTC. Each
member of the Bryant Unit Group represents and warrants, on his, her or its own
behalf that the sale and issuance by MRTC to such person of the Issued MRTC
Units does not violate the laws of any jurisdiction to which the person is
subject.

 

(c) Issued MRTC Units Unregistered. Each member of the Bryant Unit Group
acknowledges, on his, her or its own behalf, that MRTC has advised him, her or
it that:

 

(i) the issuance of the Issued MRTC Units has not been and will not be
registered under the Securities Act or qualified under any state securities or
“blue sky” laws or the laws of any other country or foreign jurisdiction or
regulatory authority;

 

(ii) the Issued MRTC Units may be held indefinitely, and each member of the
Bryant Unit Group may be required to continue to bear the economic risk of its
investment in the Issued MRTC Units unless the offer and sale of the Issued MRTC
Units are subsequently registered under the Securities Act and all applicable
state, foreign or local securities laws, or an exemption from such registration
is available;

 

(iii) there is currently no established market for the Issued MRTC Units;

 

(iv) a notation shall be made in the appropriate records of MRTC indicating that
the Issued MRTC Units are subject to restrictions on transfer, and if MRTC
should at some time in the future engage the services of a securities transfer
agent, appropriate stop-transfer instructions will be issued to such transfer
agent with respect to such Issued MRTC Units; and

 

(v) any certificates issued in connection with the Issued MRTC Units will bear
any appropriate local, state, federal or foreign securities law legends.

 

(d) Restrictions on Transfer. Each member of the Bryant Unit Group agrees and
acknowledges, on his, her or its own behalf, that he, she or it will not,
directly or indirectly, offer, transfer, sell, assign, pledge, hypothecate or
otherwise dispose of (“Transfer”) any of the Issued MRTC Units, or solicit any
offers to purchase or otherwise acquire or to take a pledge of any of the Issued
MRTC Units, except in compliance with the provisions of the Securities Act, any
other state or local laws, MRTC’s Amended and Restated Limited Liability Company
Agreement, dated as of April 24, 1997, as amended up and through the fifth
amendment thereto, dated September 22, 2004 (the “LLC Company Agreement”), and
the Securityholders’ Agreement, made as of April 24, 1997, between MRTC and each
of the securityholders from time to time a party thereto (the “Securityholders’
Agreement”). If requested by MRTC, each member

 

5



--------------------------------------------------------------------------------

of the Bryant Unit Group shall provide evidence to MRTC that any action that he,
she or it takes with respect to any of the Issued MRTC Units is in compliance
with the Securities Act, any state or local laws, the LLC Company Agreement and
the Securityholders’ Agreement including, if deemed appropriate by MRTC,
opinions of counsel. Any proposed Transfer in violation of this section shall be
void.

 

(e) Other Interests. Each member of the Bryant Unit Group agrees and
acknowledges, on his, her or its own behalf, that, upon consummation of the MRTC
Unit Issuance, other than the Owned MRTC Units, the CCI Shares and the Notes,
such member of the Bryant Unit Group will have no rights or interests in any of
MRTC, CCI or any of their subsidiaries or any of their respective properties or
assets.

 

Section 7. Note Pay-Off.

 

(a) As soon as practicable after the funding of the MRTC Financing (as defined
below), but in no event later than December 31, 2004 (such date, the “Pay-Off
Date”), subject to the terms and conditions set forth herein, MRTC will repay
the Notes in full in an aggregate amount of $20,000,000.01 (the “Pay-Off
Amount”). MRTC will remit the Pay-Off Amount, as appropriate, to each member of
the Bryant Group as follows and in accordance with the instructions attached
hereto as Exhibit A:

 

(i) MRTC shall remit $6,666,666.67 to D. Bryant.

 

(ii) MRTC shall remit $6,666,666.67 to G. Bryant, jointly with L. Bryant.

 

(iii) MRTC shall remit $6,666,666.67 to the Trust.

 

(b) Upon receipt of the Pay-Off Amount, all obligations of MRTC under the Notes
to each member of the Bryant Group shall be paid in full, satisfied and
discharged and shall terminate and the Notes shall immediately terminate and be
of no further force and effect; provided that MRTC shall remain obligated to
effectuate the MRTC Unit Issuance in full settlement of all accrued and unpaid
interest on the Notes owed by MRTC through the Final Settlement Date (as defined
below) pursuant to Section 8 of this Agreement.

 

(c) Each member of the Bryant Group will individually deliver the original Note
in his, her or its possession marked as “CANCELLED” to MRTC or its
representatives via messenger or overnight delivery service on the Pay-Off Date
promptly following receipt of his, her or its respective Pay-Off Amount. In
addition, MRTC will execute and deliver to any member of the Bryant Group, at
the request and expense of such member of the Bryant Group, such additional
documents, instruments or releases (all of which shall be prepared by such
member of the Bryant Group, without recourse or warranty to MRTC and otherwise
in form and substance reasonably satisfactory to MRTC) as such member of the
Bryant Group may reasonably request to further evidence the termination of the
Notes.

 

6



--------------------------------------------------------------------------------

Section 8. Interest Settlement and MRTC Unit Issuance.

 

(a) No later than December 31, 2004 (such date, the “Final Settlement Date”),
subject to the terms and conditions set forth herein, MRTC shall issue 2,000,000
newly issued MRTC Class A membership units at a price of $0.495 per unit (the
“Issued MRTC Units”) as follows (the “MRTC Unit Issuance”):

 

(i) D. Bryant shall receive 666,666.66 Issued MRTC Units.

 

(ii) G. Bryant shall receive 666,666.66 Issued MRTC Units.

 

(iii) The Trust shall receive 666,666.66 Issued MRTC Units.

 

(b) Each member of the Bryant Group hereby confirms and agrees that, upon
receipt of the Issued MRTC Units, all accrued and unpaid interest on the Notes
owed by MRTC through the Final Settlement Date shall be deemed paid and settled
in full.

 

(c) MRTC shall effect the issuance of the Issued MRTC Units as provided for in
this Section 8 by executing an Agreement and Waiver of the Securityholders’
Agreement (the “Agreement and Waiver”), substantially in the form attached
hereto as Exhibit B.

 

(d) The Issued MRTC Units shall have the same rights and obligations as all
other Class A Units (as defined in the LLC Company Agreement) issued pursuant to
the LLC Company Agreement and in accordance with the Securityholders’ Agreement.

 

Section 9. Tax Matters. For tax purposes, the interest income and expense on the
Notes through the Final Settlement Date shall be $3,056,725.52.

 

Section 10. Closing. The closing of the transactions contemplated by Section 7
of this Agreement (the “Pay-Off Closing”) shall take place at the offices of
Kilpatrick Stockton in Atlanta, Georgia on the Pay-Off Date, or at such time and
place as MRTC and the Bryant Group shall agree prior to the Pay-Off Closing (the
date of the Pay-Off Closing being referred to as the “Pay-Off Closing Date”).
The closing of the transactions contemplated by Section 8 of this Agreement (the
“MRTC Unit Issuance Closing”) shall take place at the offices of Kilpatrick
Stockton in Atlanta, Georgia on the Final Settlement Date, or at such time and
place as MRTC and the Bryant Unit Group shall agree prior to the MRTC Unit
Issuance Closing (the date of the MRTC Unit Issuance Closing being referred to
as the “MRTC Unit Issuance Closing Date”).

 

7



--------------------------------------------------------------------------------

Section 11. Conditions to the Pay-Off Closing.

 

(a) MRTC’s obligation to consummate the transactions contemplated by Section 7
of this Agreement at the Pay-Off Closing is subject to satisfaction or wavier of
the following conditions:

 

(i) MRTC shall have obtained all necessary consents to the Transactions as
required under MRTC’s governing documents and agreements, including, without
limitation, the due execution of the Agreement and Waiver by each of the parties
thereto;

 

(ii) MRTC (x) shall have obtained a financing commitment to refinance the Notes
that shall then be in effect and that shall entitle MRTC to an amount sufficient
and satisfactory to MRTC, (y) all conditions to such commitment shall be
satisfied or waived by the lender thereto and (z) the lender thereto shall have
funded such financing (such financing, the “MRTC Financing”);

 

(iii) the representations and warranties of the Bryant Group contained in this
Agreement shall be and remain at and as of the Pay-Off Closing Date true and
correct, and MRTC shall have received a certificate of each member of the Bryant
Group to the foregoing effect; and

 

(iv) receipt by MRTC of an instruction letter authorizing a representative of
the Bryant Group to accept the Pay-Off Amount on behalf of the Bryant Group.

 

(b) The Bryant Group’s obligations to consummate the transactions contemplated
by Section 7 of this Agreement at the Pay-Off Closing are subject to
satisfaction or waiver of the following conditions:

 

(i) the representations and warranties of MRTC contained in this Agreement shall
be and remain at and as of the Pay-Off Closing Date true and correct, and the
Bryant Group shall have received a certificate of the Chief Executive Officer or
a Vice President of MRTC to the foregoing effect; and

 

(ii) receipt by the Bryant Group of the Pay-Off Amount.

 

Section 12. Conditions to the MRTC Unit Issuance Closing.

 

(a) MRTC’s and the Bryant Unit Group’s obligations to consummate the
transactions contemplated by Section 8 of this Agreement at the MRTC Unit
Issuance Closing are subject to satisfaction of the following condition:

 

(i) the consummation of the Pay-Off Closing.

 

8



--------------------------------------------------------------------------------

(b) MRTC’s obligation to consummate the transactions contemplated by Section 8
of this Agreement at the MRTC Unit Issuance Closing is subject to satisfaction
or wavier of the following conditions:

 

(i) the representations and warranties of the Bryant Unit Group contained in
this Agreement shall be and remain at and as of the MRTC Unit Issuance Closing
Date true and correct, and MRTC shall have received a certificate of each member
of the Bryant Unit Group to the foregoing effect;

 

(ii) receipt by MRTC of an instruction letter authorizing a representative of
the Bryant Unit Group to accept on behalf of the Bryant Unit Group certificates
or other documents reasonably satisfactory to the Bryant Unit Group evidencing
the Issued MRTC Units; and

 

(iii) receipt by MRTC of a receipt in form and substance reasonably satisfactory
to MRTC of acceptance by each member of the Bryant Unit Group of the Issued MRTC
Units.

 

(c) The Bryant Unit Group’s obligations to consummate the transactions
contemplated by Section 8 of this Agreement at the MRTC Unit Issuance Closing
are subject to satisfaction and waiver of the following conditions:

 

(i) the representations and warranties of MRTC contained in this Agreement shall
be and remain at and as of the MRTC Unit Issuance Closing Date true and correct,
and the Bryant Unit Group shall have received a certificate of the Chief
Executive Officer or a Vice President of MRTC to the foregoing effect; and

 

(ii) receipt by each member of the Bryant Unit Group of certificates or other
documents reasonably satisfactory to the Bryant Unit Group evidencing the Issued
MRTC Units.

 

Section 13. Release of Claims.

 

(a) Upon the execution of this Agreement by all the parties hereto, each member
of the Bryant Group, on his, her or its behalf and on behalf of their respective
affiliates, associates, personal representatives, representatives, executors,
heirs, administrators, successors, assigns, spouses, partners, beneficiaries,
employees, attorneys, advisors and agents (the “Bryant Group Releasing
Parties”), for good and sufficient consideration, the receipt of which is
acknowledged, release absolutely and forever discharge MRTC and its
predecessors, successors, assigns, parents, members, subsidiaries, divisions and
affiliated companies, and each of their respective former, current and future
officers, directors, owners, managers, employees, partners, associates,
representatives, shareholders, attorneys, advisors, and agents, and each of them
(the “MRTC Released Parties”), from any and all actual or possible claims,
charges, damages, demands, debts, liabilities, losses, accounts, reckonings,
obligations, suits, actions and

 

9



--------------------------------------------------------------------------------

causes of action of every kind and nature whatsoever, including but not limited
to those arising under contract, statute or common law, whether or not known or
suspected at this time, (collectively, “Claims”) which the Bryant Group
Releasing Parties have, or ever had, owned or held, or hereafter can, shall or
may have against the MRTC Released Parties, based upon, arising out of, related
to, or by reason of any cause, occurrence, event, act, fact, circumstance,
thing, statement or omission occurring before the date of this Agreement
relating to, arising solely from or in connection with the Notes, the payment of
the Pay-Off Amount and Section 8(b) of this Agreement.

 

(b) Upon the execution of this Agreement by all the parties hereto, MRTC, on its
behalf and on behalf of its respective affiliates, associates, members, personal
representatives, representatives, executors, heirs, administrators, successors,
assigns, spouses, partners, beneficiaries, employees, attorneys, advisors and
agents (the “MRTC Releasing Parties”), for good and sufficient consideration,
the receipt of which is acknowledged, release absolutely and forever discharge
each member of the Bryant Group and each of their respective successors,
assigns, representatives, attorneys, advisors and agents, and each of them (the
“Bryant Group Released Parties”), from any and all Claims which the MRTC
Releasing Parties have, or ever had, owned or held, or hereafter can, shall or
may have against the Bryant Group Released Parties, based upon, arising out of,
related to, or by reason of any cause, occurrence, event, act, fact,
circumstance, thing, statement or omission occurring before the date of this
Agreement relating to, arising solely from or in connection with the payment of
the Pay-Off Amount and Section 8(b) of this Agreement.

 

Section 14. Miscellaneous Provisions.

 

(a) Fees and Expenses. Each party hereto agrees to bear its own fees and
expenses relating to each of the matters referred to, contemplated by or the
subject of this Agreement.

 

(b) Amendment and Modification. This Agreement may be amended, modified and
supplemented only by written agreement of each member of the Bryant Group and
MRTC.

 

(c) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be made in writing by hand-delivery, telecopier (with
written confirmation) or air courier guaranteeing overnight delivery:

 

(i) If to the Bryant Group, to:

 

Daniel M. Bryant

255 Lincoln Trail

Richmond Hill, GA 31324

 

10



--------------------------------------------------------------------------------

with a copy to:

 

Grayson P. Lane, Esq.

Lane & Crowe, PC

601 “I” Street

P.O. Box 1891

Brunswick, GA 31521-1891

 

and           G. Allan Bryant and Linda S. Bryant

P.O. Box 899

Allenhurst, GA 31301

 

with a copy to:

 

Alex L. Zipperer, Esq.

Zipperer & Lorberbaum

200 E. St. Julian Street

P.O. Box 9147

Savannah, GA 31412

 

and           The Michael E. Bryant

Life Trust

 

c/o Daniel M. Bryant

255 Lincoln Trail

Richmond Hill, GA 31324

 

c/o G. Allan Bryant

P.O. Box 899

Allenhurst, GA 31301

 

and

 

c/o Thomas J. Ratcliffe, Jr., Esq.

Ratcliffe & Smith, P.C.

103 North Main Street

P.O. Box 469

Hinesville, GA 31310-3215

 

with a copy to:

 

Larry R. Golden, CPA

Golden Associates

769 E. Oglethorpe Highway

P.O. Box 967

Hinesville, GA 30310-0967

 

and

 

11



--------------------------------------------------------------------------------

Mr. A. Kimbrough Davis, Esq.

Kilpatrick Stockton LLP

1100 Peachtree Street

Suite 2800

Atlanta, GA 30309-4530

 

or to such other persons or addresses as the Bryant Group shall reasonably
furnish to MRTC;

 

(ii) If to MRTC, to:

 

Madison River Telephone Company, LLC

103 South Fifth Street

PO Box 430

Mebane, North Carolina 27302

Attention: Chief Financial Officer

Telecopier: (919) 563-4993

 

with a copy to:

 

Madison River Telephone Company, LLC

103 South Fifth Street

PO Box 430

Mebane, North Carolina 27302

Attention: General Counsel

Telecopier: (919) 563-4993

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

333 West Wacker Drive

Chicago, Illinois 60606

Attention: Gary P. Cullen, Esq.

Telecopier: (312) 407-0411

 

or to such other persons or addresses as MRTC shall reasonably furnish to the
Bryant Group in writing.

 

All such notices, requests, demands and other communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
when receipt acknowledged, if telecopied; and on the next business day, if
timely delivered to an air courier guaranteeing overnight delivery.

 

(d) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under

 

12



--------------------------------------------------------------------------------

applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall fail to be in effect
only to the extent of such prohibition or invalidity, without invalidating the
remainder of this Agreement or of any such provision.

 

(e) Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but, except as otherwise provided for or
permitted herein, neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any party hereto without the prior
written consent of the other party.

 

(f) Governing Law. This Agreement and the legal relations among the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to its conflicts of law doctrine.

 

(g) Jurisdiction and Venue. WITHOUT LIMITING THE RIGHT OF EACH OF MRTC AND THE
BRYANT GROUP TO BRING ANY ACTION OR PROCEEDING AGAINST THE OTHER PARTY OR
AGAINST PROPERTY OF THE OTHER PARTY ARISING OUT OF OR RELATING TO THIS AGREEMENT
(AN “ACTION”) IN THE COURTS OF OTHER JURISDICTIONS, EACH OF MRTC AND THE BRYANT
GROUP HEREBY IRREVOCABLY SUBMIT TO AND ACCEPT THE NONEXCLUSIVE JURISDICTION OF
ANY FEDERAL COURT SITTING IN THE STATE OF GEORGIA, AND EACH OF MRTC AND THE
BRYANT GROUP HEREBY IRREVOCABLY AGREE THAT ANY ACTION MAY BE HEARD AND
DETERMINED IN SUCH FEDERAL COURT. EACH OF MRTC AND THE BRYANT GROUP HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THAT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OR OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY DEFENSE OR OBJECTION TO
VENUE BASED ON THE GROUNDS OF FORUM NONCONVENIENS) WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE MAINTENANCE OF ANY ACTION IN ANY SUCH JURISDICTION. EACH OF MRTC AND
THE BRYANT GROUP HEREBY IRREVOCABLY AGREE THAT THE SUMMONS AND COMPLAINT OR ANY
OTHER PROCESS IN ANY ACTION IN ANY JURISDICTION MAY BE SERVED BY MAILING (USING
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID) TO THE NOTICE ADDRESS FOR SUCH
PARTY SPECIFIED ABOVE OR BY HAND DELIVERY TO A PERSON OF SUITABLE AGE AND
DISCRETION AT SUCH ADDRESS. SUCH SERVICE WILL BE COMPLETE ON THE DATE SUCH
PROCESS IS SO MAILED OR DELIVERED, AND SUCH PARTY WILL HAVE THIRTY DAYS FROM
SUCH COMPLETION OF SERVICE IN WHICH TO RESPOND IN THE MANNER PERMITTED BY LAW.
EACH OF MRTC AND THE BRYANT GROUP MAY ALSO BE SERVED IN ANY OTHER MANNER
PERMITTED BY LAW, IN WHICH EVENT SUCH PARTY’S TIME TO RESPOND SHALL BE THE TIME
PROVIDED BY LAW.

 

(h) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

13



--------------------------------------------------------------------------------

(i) Headings. The headings of the Sections of this Agreement are inserted for
convenience only and shall not constitute a part hereof or affect in any way the
meaning or interpretation of this Agreement.

 

(j) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein, and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, relating
to the subject matter hereof.

 

(k) Specific Performance. Each of the parties hereto recognizes and acknowledges
that a breach by a party of any covenants or agreements contained in this
Agreement will cause the other party to sustain injury for which it would not
have an adequate remedy at law for money damages. Therefore each of the parties
hereto agrees that in the event of any such breach, the aggrieved party shall be
entitled to the remedy of specific performance of such covenants and agreements
and preliminary and permanent injunctive and other equitable relief in addition
to any other remedy to which it may be entitled, at law or in equity, and the
parties hereto further agree to waive any requirement for the securing or
posting of any bond in connection with the obtaining of any such injunctive or
other equitable relief.

 

(l) Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or corporation, other than the
parties hereto and their successors or assigns, any rights or remedies under or
by reason of this Agreement; provided, however, it is specifically agreed that
each of the MRTC Released Parties are deemed to be direct third party
beneficiaries of Section 13 of this Agreement and each of them shall be entitled
to the benefits of, and be permitted to enforce, the provisions of Section 13 as
if they were a party to this Agreement.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MRTC and each member of the Bryant Group have executed this
Agreement effective as of the date and year first above written.

 

MADISON RIVER TELEPHONE
COMPANY, LLC

By:

 

/s/    Paul H. Sunu

Name:

 

Paul H. Sunu

Title:

 

CEO

 

/s/    Daniel M. Bryant

DANIEL M. BRYANT

 

/s/    G. Allan Bryant

G. ALLAN BRYANT

 

/s/    Linda S. Bryant

LINDA S. BRYANT

 

THE MICHAEL E. BRYANT LIFE TRUST

By:  

/s/    Daniel M. Bryant

   

Co-Trustee for Michael E. Bryant

 

By:  

/s/    G. Allan Bryant

   

Co-Trustee for Michael E. Bryant

 

By:  

/s/    Thomas J. Ratcliffe

   

Co-Trustee for Michael E. Bryant

 

15



--------------------------------------------------------------------------------

 

Exhibit 10.5

 

Exhibit A

 

[Wiring Instrutctions]

 



--------------------------------------------------------------------------------

Exhibit B

 

AGREEMENT AND WAIVER

 

THIS AGREEMENT AND WAIVER (this “Agreement”), dated as of November 24, 2004, by
and among Madison River Telephone Company, LLC, a Delaware limited liability
Company (“MRTC”) and each party executing the signature pages hereto (each, a
“Holder”).

 

WHEREAS, each of Daniel M. Bryant (“D. Bryant”), G. Allan Bryant (“G. Bryant”),
Linda S. Bryant (“L. Bryant”) and The Michael E. Bryant Life Trust (the “Trust,”
and together with D. Bryant, G. Bryant and L. Bryant, the “Bryant Group”) holds
a term note issued by MRTC, dated April 10, 2002, in the original principal
amount of $6,666,666.67, as amended pursuant to that certain Note Amendment and
Mortgage Prepayment Agreement, dated as of December 29, 2003, by and among MRTC,
Coastal Communications, Inc., the Bryant Group, The Glenn E. Bryant Trust and G.
Bryant and D. Bryant as Administrators, CTA for the Estate of Glenn E. Bryant,
deceased and the Bryant Brothers Business Interests Partnership (each a “Note”
and collectively, the “Notes”);

 

WHEREAS, it is proposed that MRTC and the other parties thereto enter into that
certain Note Repayment and Settlement Agreement, by and among MRTC and the
Bryant Group (the “Note Repayment and Settlement Agreement”), pursuant to which
MRTC would repay the Notes in full in an aggregate amount of $20,000,000.01 (the
“Note Pay-Off”) and issue an aggregate amount of 2,000,000 MRTC Class A
membership units at a price of $0.495 per unit to D. Bryant, G. Bryant and the
Trust in full settlement of all accrued and unpaid interest on the Notes owed by
MRTC through the date of the Note Pay-Off;

 

WHEREAS, the Holders desire to approve the form, terms and provisions of the
Note Repayment and Settlement Agreement; and

 

WHEREAS, in connection with the transactions contemplated by the Note Repayment
and Settlement Agreement, the Holders have agreed to waive the provisions of
Section 6 of that certain Securityholders’ Agreement, made as of April 24, 1997,
between MRTC and each of the securityholders from time to time a party thereto
(the “Securityholders’ Agreement”).

 

NOW THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, MRTC and the Holders
have agreed as follows.

 

Section 1. Note Repayment and Settlement Agreement. Each Holder, by its
execution hereof, hereby approves the form, terms and provisions of the Note
Repayment and Settlement Agreement.

 



--------------------------------------------------------------------------------

Section 2. Waiver of Securityholders’ Agreement. Each Holder, by its execution
hereof, in its capacity as a Securityholder (as defined in the Securityholders’
Agreement) and, if applicable, in its capacity as a Preemptive Rights Member (as
defined in the Securityholders’ Agreement), hereby waives the rights, if any,
granted to such Holder pursuant to Section 6 of the Securityholders’ Agreement
as such rights would apply to the transactions contemplated by the Note
Repayment and Settlement Agreement, but for the application of this waiver.

 

Section 3. Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but, except as otherwise provided for or
permitted herein, neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any party hereto without the prior
written consent of the other parties hereto.

 

Section 4. Governing Law. This Agreement and the legal relations among the
parties hereto shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to its conflicts of law doctrine.

 

Section 5. Counterparts. This Agreement may be executed on any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first indicated above.

 

/s/ J. Stephen Vanderwoude

J. Stephen Vanderwoude

(On behalf of himself individually and the J. Stephen Vanderwoude IRA and J.
Stephen Vanderwoude Revocable Living Trust)

/s/ James D. Ogg

James D. Ogg

/s/ Paul H. Sunu

Paul H. Sunu

/s/ Bruce J. Becker

Bruce J. Becker

 

Daniel M. Bryant

 

G. Allen Bryant

Madison Dearborn Capital Partners II, L.P. By:  

/s/ Michael Cole

Its:

 

Director

Stone Street Fund 1997, L.P. By:  

Stone Street 1997, L.L.C.

   

Its General Partner

By:        

Name:

   

Title:

 

3



--------------------------------------------------------------------------------

GS Capital Partners II, L.P. By:  

GS Advisors II, L.L.C.

   

Its General Partner

By:        

Name:

   

Title:

GSCPII Offshore Mad River Holding, L.P. By:  

GS Capital Partners II Offshore, L.P.

   

Its General Partner

By:  

GS Advisors II, L.L.C.

   

Its General Partner

By:        

Name:

   

Title:

Bridge Street Fund 1997, L.P. By:  

Stone Street 1997, L.L.C.

   

Its General Partner

By:        

Name:

   

Title:

Providence Equity Partners L.P. By:  

Providence Equity Partners L.L.C.

   

Its General Partner

By:  

/s/ Paul J. Salem

   

Name: Paul J. Salem

   

Title: Managing Director

 

4



--------------------------------------------------------------------------------

Providence Equity Partners II L.P. By:  

Providence Equity Partners L.L.C.

   

Its General Partner

By:  

/s/ Paul J. Salem

   

Name: Paul J. Salem

   

Title: Managing Director

GSCP II Mad River Holding, L.P. By:  

GS Capital Partners II, L.P.

   

Its General Partner

By:  

GS Advisors, L.L.C.

   

Its General Partner

By:        

Name:

   

Title:

GSCP II Germany Mad River Holding L.P. By:  

Goldman, Sachs & Co. Verwaltungs GmbH

   

Its General Partner

By:        

Name:

   

Title:

Madison Dearborn Capital Partners III, L.P. By:  

/s/ Michael Cole

Its:

 

Director

Madison Dearborn Special Equity III, L.P. By:  

/s/ Michael Cole

Its:

 

Director

 

5



--------------------------------------------------------------------------------

Special Advisors Fund I, L.L.C.

By:

 

/s/ Michael Cole

Its:

 

Director

Special Co-Invest Partners I

By:

 

/s/ Michael Cole

Its:

 

Director

Michael E. Bryant Life Trust

By:

   

Its:

     

Richard A. May

 

Peter W. Chehayl

 

Edward W. Mullinix, Jr.

 

6